Citation Nr: 1129333	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served in the Indiana State and Kentucky State Army National Guard from October 1979 to August 1996.  He served on active duty from January 1980 to May 1980.  He also had a period of active duty for training (ACDUTRA) in August 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The Veteran's was afforded VA examinations in July 2005 and January 2006 to determine the etiology of his right ankle disorder.  The July 2005 VA examiner provided an addendum to the examination report in November 2005.  However, neither the July 2005 VA examination report nor the November 2005 addendum provided an opinion as to the etiology of the Veteran's right ankle disorder.  Thus, the July 2005 examination and November 2005 addendum are inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

In January 2006, the Veteran underwent another VA examination.  The January 2006 VA examiner concluded that the Veteran's right ankle disorder was not related to his active duty service or to his service-connected low back disorder because "it is not likely that muscle spasm and flare-up of lower back pain could cause severe fall with fracture of right ankle."  The rationale provided by the VA examiner is conclusory and thus inadequate, and therefore, the RO should contact the VA examiner who provided the January 2006 opinion for further explanation as to why the muscle spasms and flare-ups of lower back pain reported by the Veteran could not cause a fall resulting in the fracture of his right ankle, as alleged by the Veteran.  Id.  If the VA examiner who performed the January 2006 VA examination is no longer available, the RO should provide the Veteran with a new VA examination addressing the etiology of his right ankle disorder.

With regard to the Veteran's claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU), the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for a right ankle disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the VA examiner who provided the January 2006 VA examination of the Veteran's right ankle and request clarification of the examiner's opinion that the Veteran's right ankle disorder is not related to his service-connected low back disorder.  Specifically, the RO must ask the VA examiner to provide supporting explanation and rationale for the conclusion that "it is not likely that muscle spasm and flare-up of lower back pain could cause severe fall with fracture of right ankle."  If the examiner who performed the January 2006 VA examination is no longer available, the RO must provide the Veteran with an appropriate VA examination to ascertain the etiology of his right ankle disorder.  After a thorough review of the Veteran's claims file, to include the Veteran's service treatment records, post-service medical records, as well as the Veteran's testimony and the other lay statements of record, the examiner must state whether any diagnosed right ankle disorder is related to the Veteran's military service or to his service-connected low back disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  The VA examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

